DETAILED ACTION
This action is in reply to papers filed 2/1/2022. Claims 1-7, 10-15, 22-26,28 and 33 are pending with claims 1-7 and 10-12 are examined herein. Note that this application has been transferred to Examiner Titilayo Moloye, AU 1632. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190002835A1, Published 1/3/2019.

Withdrawn Rejection(s)
The 112 (b) indefiniteness rejection of claims 1-7 and 10-12 is withdrawn in view of the cancellation of the phrase “prolonged development” in independent claim 1.  
Maintained Rejection(s)
The 35 U.S.C 102/103 rejection of claims 1-7 and 10-12 as being anticipated, or in the alternative, obvious over Lancaster2013 (2013. Nature 501 (7467): 373-379; IDS Reference No. C6 filed on 10/11/2018) as evidenced by Kung et al. (PLOS ONE 8(7): e68312) is maintained. Applicant’s arguments will be addressed following maintained rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-12 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lancaster2013 (2013. Nature 501 (7467): 373-379; IDS Reference No. C6 filed on 10/11/2018) as evidenced by Kung et al. (PLOS ONE 8(7): e68312). Although maintained, the rejection has been updated to reflect amendments to independent claim 1. Applicant’s arguments will be addressed following maintained rejections. 

Regarding claim 1, Lancaster2013 teaches a cerebral organoid with cerebral cortical regions (i.e. discrete brain regions wherein the cerebral organoid is made of complex heterogeneous tissue (i.e. more than one sensory cell)) (p. 373-374). Furthermore, glutamatergic receptor activity was tested (p. 376). As evidenced by Kung et al., glutamatergic neurons in the central nervous system are found in both the nociceptive and non-nociceptive sensory pathways and that small diameter primary sensory neurons, many of which are nociceptive, express glutamate and glutamate receptors (p. 1)~ thus at least one receptor capable of sensory activity was present in the organoid. With respect to the limitation of continued neuronal maturation for more than 9 months, absent evidence to the contrary, this limitation is met by Lancaster2013 as they teach the cerebral organoids formed large, complex heterogeneous tissues, which although could survive indefinitely-  evidence is provided for survival for at least 10 months when maintained in a spinning bioreactor containing a differentiation media (See Fig. 1A; para. bridging pg. 373-374). In Fig. 1A, copied below, note the progression from individual hPSCs in a petri dish to a complex cerebral tissue in a spinning bioreactor. 

    PNG
    media_image1.png
    421
    873
    media_image1.png
    Greyscale


The survival of the cerebral organoids for 10 months in a differentiation media evidences a capability of the cerebral organoid to continue neuronal maturation for more than 9 months. 
Regarding claim 2, Lancaster2013 teaches cortical and subtypes of cortical (i.e. subcortical) neurons are present in the organoids (p. 373, Abstract).
Regarding claim 3, though Lancaster2013 does not explicitly teach that sensory cells bearing one or more sensory receptors are found in the discrete brain regions of the cerebral organoids, these would be inherent as the organoids made by the present invention utilizes a method that is substantially similar to Lancaster2013 (instant specification, Example 1).
Regarding claim 4, Lancaster2013 teaches that the neurons respond to a glutamate release which in itself is part of the sensory receptor pathway thus the neurons respond to a stimulus (p. 373).
Regarding claim 5, Lancaster2013 teaches that the neurons are of cortical neurons as well as organized subtypes (Abstract). Therefore, it is interpreted that neural circuits are present.
Regarding claim 6 and claim 7, although Lancaster2013 does not explicitly teach that the cells form a neural network with one or more additional cells in a functional connection wherein it responds to external stimuli, it is inherent because the cells respond to a glutamate and therefore responds to a stimulus and neuronal networks by definition are networks comprised of one or more additional cells.
Regarding claim 10, claim 11, and claim 12, although Lancaster2013 does not explicitly teach that wherein the sensory sensor cells comprise at least about 1% of the population of cells of the cerebral organoid, nor that the cerebral organoid exhibits dendritic spine-like structure or spontaneously-active neurons or neuronal networks, these features are inherent as the instant application is a modification of Lancaster2013 and therefore an artisan would determine that the methods would result in substantially similar products (i.e. cerebral organoids with discrete brain regions).
Furthermore, The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cerebral organoid differs, and if so to what extent, from the organoid discussed in Lancaster2013. Accordingly, it has been established that the prior art concerning the method of making cerebral organoids, which (has the same genus and species classification and share the property of being able to produce cerebral organoids with distinct brain regions which are maintained for 10 months), demonstrates a reasonable probability that it is either identical or sufficiently similar to the claimed organoid that whatever differences exist are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.


                                           Applicant’s Arguments/Response to Arguments
Applicant argues:  Applicant argues  Lancaster 2013 allegedly discloses a human pluripotent stem cell-derived three-dimensional cerebral organoid (Abstract) using a defined culturing protocol (see "METHODS"); the resultant organoid is structurally and functionally different from the claimed invention. In particular, although Lancaster 2013 mentions that the maximally formed organoid could survive indefinitely under certain conditions, the organoid of Lancaster 2013 does not continue neuronal maturation for more than 9 months as recited in the instant claims. In fact, Lancaster 2013 explicitly notes that the fully formed organoid tissues "reached maximal size by 2 months" (emphasis added; page 373, col 2, last paragraph).
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Examiner disagrees with Applicant’s statement that Lancaster2013 does not continue neuronal maturation for more than 9 months as Lancaster teaches the cerebral organoids were cultured for at least 10 months in a differentiation medium in a spinner flask (see paragraph bridging Pg. 373 and Pg. 374). If Applicant does not believe that this environment (differentiation medium and spinner flask) is conducive to neuronal growth, Applicant should provide evidence. With respect to the size of the organoid tissue, Examiner notes that there are no requirements in the claims for the size of the organoid tissue. Accordingly, the maximal size of Lancaster 2013’s cerebral organoids- or when the maximal size is achieved- are immaterial to the claimed invention.   
Applicant argues: In contrast, the claimed organoids have the ability to exhibit continued neuronal growth and development. A unique human brain organoid as recited in the amended claims was developed using "a modified version of the culturing protocol" described by Lancaster 2013 "to foster extended periods of growth and development in vitro and to favor the progressive generation of many cell types" (emphasis added; para. [0199]). The protocol of the pending application results in structurally and functionally unique human brain organoids that "continue to develop and mature over months in culture, generating increased cellular diversity and unprecedented neuronal maturity" (see FIGS. 3A-3K and Example 3; see also, for example, the pre-synaptic marker synapsin 1 (SYNl) that was absent at 1 month but began to be expressed at 3 months, persisting for at least 9 months in culture at FIG. 3E).
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Nevertheless, in reviewing para. 199 cited by Applicant, Examiner notes that the specification discloses, that in comparison to Lancaster2013, inventors reduced the number of pluripotent stem cells used in initial EB seeding (2,500 cells) and added BDNF to the final differentiation medium. If, as argued by Applicant, this “protocol” results in “structurally and functionally” unique human brain organoids, Applicant should consider including these steps of making the cerebral organoids in the independent claim.    
However, it is the Examiner’s opinion that (1) Lancaster2013 does teach the cerebral organoids can be maintained in spinner flasks comprising differentiation medium indefinitely and (2) provides evidence that cerebral organoids can be cultured in the spinner flasks for at least 10 months (more than the claimed 9 months). Clear evidence that the organoid of Lancaster2013 does not possess a critical characteristic that is possessed by the claimed cerebral organoid would advance prosecution and might permit allowance of claims to Applicants' organoid.
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632